DETAILED ACTION
Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because of the following informalities: 
‘includes additional integrator’ should read ‘includes an additional integrator’ (claims 4 and 6).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 1, this claim recites ‘in order to allow an output of the actual target device tracks the predetermined target command’ that is not clear.  
Further, claim 1 recites ‘expanded state variable’ and ‘expanded control target’ and it is not clear what ‘expanded’ is intended to convey. 
Further, claim 1 recites ‘a predetermined state variable … and is related to the predetermined control target includes a predetermined integral term’ that is not clear. 
Further, claim 1 reciter ‘a third weighting coefficient R among a first weighting coefficient Qf, the second weighting coefficient Q’ that is not clear.  In particular, the intended meaning of the phrasing around ‘among’ is very unclear.
Further, claim 1 recites ‘a virtual integrator virtually corresponding to’ and ‘a virtual control target virtually corresponding to’ and it is not clear what these phrases are intended to mean, particularly with regard to the wording ‘virtually corresponding’. 
Further, the variable x in Equation 1 is not defined.
Further, the variables A, B, C in Equation 2 are not defined.
Further, the variable T in Equation 3 is not defined.
With regard to claim 4, this claim recites ‘the expanded control target includes additional integrator that performs a predetermined integration process with respect to the jerk input in addition to the predetermined control target’ and it is unclear if the jerk input is added to the predetermined control target and the result is integrated or if two separate integrations are performed for the jerk input and the control target. 
With regard to claim 6, this claim recites ‘the expanded control target includes additional integrator that performs a predetermined integration process with respect to the jerk input in addition to the predetermined control target’ and it is unclear if the jerk input is added to the predetermined control target and the result is integrated or if two separate integrations are performed for the jerk input and the control target. 
The other dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the parent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental process of determining parameters (abstract idea) and the mathematical process (abstract idea) of calculating parameters.
Claim 1 recites a method for setting control parameters, i.e. a process, which is a statutory category of invention.  The claim recites the following steps: 

and in which, when a virtual target command for the virtual control target is r1, a virtual control input to the virtual control target is a virtual control input u1, 
and a virtual output of the virtual control target is y1, the virtual control input u1 is represented by Equation 1 below 
including a state feedback gain KF and an integral gain KI; 
a gain calculation step of calculating the state feedback gain KF and the integral gain KI corresponding to the desired time response; 
a weighting coefficient calculation step of calculating a second weighting coefficient Q and a third weighting coefficient R among a first weighting coefficient Qf, the second weighting coefficient Q, and the third weighting coefficient R in a predetermined Riccati equation represented by Equation 3 below on the basis of the state feedback gain KF
and the integral gain KI when the control input to the expanded control target is u, the output of the expanded control target is y, the offset is e, the predetermined state variable is x, and a state equation related to the predetermined control target is represented by Equation 2 below; 
and a setting step of setting the second weighting coefficient Q as a weighting coefficient corresponding to a state quantity cost which is a stage cost related to the predetermined state variable 


    PNG
    media_image1.png
    241
    592
    media_image1.png
    Greyscale

Determining a time response may be performed in the human mind and the other steps recite mathematical processes.  Thus the claim recites an abstract idea (mental processes and mathematical processes), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. that the method is performed in order to set control parameters for a known model prediction control system that uses an integrator and that is to be used for servo control (linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h)) does not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, that the method is performed in order to set control parameters for a 
Note that model prediction control systems that use integrators for servo control, as recited in claim 1, are well understood, routine and conventional, see for example Ohta et al. U.S. Patent Publication No. 20080036413 [0002-0018, Figs. 1-6] , Rawlings et al. U.S. Patent Publication No. 20050209714 [Fig. 1], Vermillion et al. U.S. Patent Publication No. 20080208371 [0013-0015, Figs. 1-2], Gaikwad et al. U.S. Patent Publication No. 20120109620 [Fig. 2], Wong et al. U.S. Patent Publication No. 20150279124 [particularly 0166-0168], Wenzel et al. U.S. Patent Publication No. 20160098022 [0048-0055, Figs. 3-5] , Blanding et al. U.S. Patent Publication No. 20190127049 [0053-0088, Figs. 3-4] and Tomatsu et al. ‘Model Predictive Trajectory Tracking Control for Hydraulic Excavator on Digging Operation’ 2015 IEEE Conference on Control Applications (CCA) Part of 2015 IEEE Multi-Conference on Systems and Control, September 21-23, 2015, and is not considered significantly more.  Thus the claim is not patent eligible.
Claim 2 recites that the first weighting coefficient Qf is further calculated, in the setting step, the first weighting coefficient Qf is further set as the weighting coefficient corresponding to the terminal cost (mathematical process). Thus this claim recites an abstract idea.
Claim 3 recites that the expanded control target includes the predetermined control target only, and a portion of the predetermined expanded state variable is identical to the predetermined state 
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119